963 F.2d 373
140 L.R.R.M. (BNA) 2535
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.AIRSTREAM, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 92-5256.
United States Court of Appeals, Sixth Circuit.
May 22, 1992.

1
Before NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
Petitioner seeks review of the supplemental order of the National Labor Relations Board (the "Board") setting aside a union election held in 1985, finding certain unfair labor practices not de minimis and directing that a new election be held.   The Board now moves to dismiss the petition for review and seeks an award of expenses against petitioner pursuant to Rule 38, Fed.R.App.P.   Petitioner opposes the motion to dismiss and moves for an award of expenses against the Board pursuant to Rule 38, Fed.R.App.P., and Rule 11, Fed.R.Civ.P.


3
After the filing of the petition for review, the Board approved the request of the union to withdraw its petition before the Board, and closed the case.   This renders the controversy before this court moot.   The Board seeks dismissal of the appeal on the ground that the order directing a new election is non-reviewable by this court.   Due to the mootness of this case, however, we decline to rule on the issues presented in the motion to dismiss.   We also conclude that, as neither party has engaged in sanctionable conduct, an award of expenses is not warranted.


4
It therefore is ORDERED that the motions before this court are denied and this appeal is sua sponte dismissed as moot.



*
 The Honorable Charles W. Joiner, U.S. Senior District Judge for the Eastern District of Michigan, sitting by designation